Mark C. Choate, AK #8011070
Jon M. Choate, AK #1311093
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Telephone: (907) 586-4490
Facsimile: (206) 745-9576
Email: lawyers@choatelawfirm.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA


 LEE TAYLOR,
                                               Case No.
                          Plaintiff,
                                               COMPLAINT FOR MEDICAL
 vs.                                           NEGLIGENCE

 UNITED STATES OF AMERICA,                     JURY DEMAND

                          Defendant.



COME NOWS the Plaintiff, LEE TAYLOR, by and through Mark Choate of the

Choate Law Firm, LLC, and for causes of action against Defendants, UNITED

STATES OF AMERICA, on behalf of DEPARTMENT OF HEALTH & HUMAN

SERVICES, INDIAN HEALTH SERVICES, SOUTHEAST ALASKA

REGIONAL HEALTH CONSORTIUM, and allege:




                                                     CHOATE LAW FIRM LLC
 COMPLAINT FOR MEDICAL NEGLIGENCE
                                                     424 N. Franklin St. Juneau, Alaska 99801
 Taylor vs. USA
                                                     Tel: (907) 586-4490 Fax: (888) 856-3894
 Page 5 of 5
          Case 1:20-cv-00006-JMK Document 1          lawyers@choatelawfirm.com
                                                  Filed  08/04/20 Page 1 of 6
                           VENUE AND JURISDICTION

      1.     The allegations in this Complaint arise from medical care provided to

LEE TAYLOR from and between February 6, 2019 and February 8. 2019 at the

SEARHC medical facility in Haines, Alaska, in the First Judicial District.

2.    With respect to all claims, this Court has subject matter jurisdiction pursuant

to 25 U.S.C. §450f (d). The amount in controversy is in excess of $75,000.00

exclusive of interest and costs​.

3.    SOUTHEAST ALASKA REGIONAL HEALTH CONSORTIUM,

(hereinafter SEARHC) is, and at all times mentioned herein, is a non-profit Alaska

Native tribal health care organization established in 1975 under the provisions of

the Indian Self-Determination Act. SEARHC is engaged in the business of

operating a health care clinic for the purposes of providing medical care and

treatment to American Indians and Alaska Natives in Haines, Alaska.

4.    SEARHC was, at all times relevant to this case, carrying out a contract under

P.L. 93-638. The SEARHC physicians were at all times relevant to this case,

acting within the scope of their employment with SEARHC. As such, they are




                                                    CHOATE LAW FIRM LLC
 COMPLAINT FOR MEDICAL NEGLIGENCE
                                                    424 N. Franklin St. Juneau, Alaska 99801
 Taylor vs. USA
                                                    Tel: (907) 586-4490 Fax: (888) 856-3894
 Page 5 of 5
          Case 1:20-cv-00006-JMK Document 1         lawyers@choatelawfirm.com
                                                 Filed  08/04/20 Page 2 of 6
deemed to be employees of the United States under 25 U.S.C. § 450f(d). ​See also​,

Federal Tort Claims Act,​ ​28 U.S.C. § 1346(b)​; ​§ 8.04[2][a]. The act and omissions

herein complained of occurred in said judicial district.

5.    All jurisdictional prerequisites to bringing this action have been satisfied in

accordance with the Federal Tort Claims Act § 2675(a). On December 23, 2019,

Plaintiff filed Standard Form 95, ​Claim for Damage, Injury, or Death ​with the

United States Department of Health & Human Services, Indian Health Services

and the Indian Health Service Claims Branch. Plaintiff has had no response to that

submission and thus deems said claim denied.

                           FIRST CAUSE OF ACTION

                               (Medical Negligence)

6.    Plaintiff realleges and incorporates herein by reference each and every

allegation contained in paragraphs 1 through 5 above.

7.    In the months and years preceding February 2019, Plaintiff LEE TAYLOR

was a patient of SEARHC, its employees, agents and doctors.

8.    From and between February 6, 2019 and February 8, 2019, Plaintiff LEE

TAYLOR continued under the care of SEARCH, its employees, agents and doctor




                                                     CHOATE LAW FIRM LLC
 COMPLAINT FOR MEDICAL NEGLIGENCE
                                                     424 N. Franklin St. Juneau, Alaska 99801
 Taylor vs. USA
                                                     Tel: (907) 586-4490 Fax: (888) 856-3894
 Page 5 of 5
          Case 1:20-cv-00006-JMK Document 1          lawyers@choatelawfirm.com
                                                  Filed  08/04/20 Page 3 of 6
relative to a progressive complaints including, fever, new onset of acute lower back

pain, limited range of motion, lethargy, and pain and numbness in his hands, feet

and lower back .

8.    During the above-described period, despite the presence of overwhelming

symptoms and circumstances, SEARCH and its employees, agents and doctors

failed to provide proper treatment, coordinated care and/or referral for treatment of

LEE TAYLOR’s septic spinal epidural abscess.

      9.     As a direct and legal result of the negligence and carelessness of the

defendant, plaintiff was injured in his health, strength and activity, sustaining

severe shock and injury to his emotional system and person, and causing plaintiff

mental, physical and emotional pain and suffering and resulting in disability, all to

his general damage in a sum which will be shown according to proof.

      10.    As a direct and legal result of the negligence and carelessness of the

defendant, plaintiff was compelled to and did incur expenses for medical care,

hospitalization, and other incidental expenses and will have to incur additional like




                                                     CHOATE LAW FIRM LLC
 COMPLAINT FOR MEDICAL NEGLIGENCE
                                                     424 N. Franklin St. Juneau, Alaska 99801
 Taylor vs. USA
                                                     Tel: (907) 586-4490 Fax: (888) 856-3894
 Page 5 of 5
          Case 1:20-cv-00006-JMK Document 1          lawyers@choatelawfirm.com
                                                  Filed  08/04/20 Page 4 of 6
expenses in the future, all in amounts presently unknown to him and according to

proof at time of trial.

       19.      As a direct and legal result of the aforesaid negligence and

carelessness of the defendant, plaintiff has been prevented from attending to the

duties of his usual occupation. Plaintiff has therefore lost earnings and earning

capacity, past and future, all in amounts presently unknown to him, and according

to proof at time of trial.

                                    JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                        PRAYER

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1.       General damages in an amount that will conform to proof at time of

       trial;

       2.       Special damages in an amount in excess of the jurisdictional limits of

       this Court and according to proof;




                                                       CHOATE LAW FIRM LLC
 COMPLAINT FOR MEDICAL NEGLIGENCE
                                                       424 N. Franklin St. Juneau, Alaska 99801
 Taylor vs. USA
                                                       Tel: (907) 586-4490 Fax: (888) 856-3894
 Page 5 of 5
          Case 1:20-cv-00006-JMK Document 1            lawyers@choatelawfirm.com
                                                    Filed  08/04/20 Page 5 of 6
     3.       Loss of earnings and impaired future earning capacity according to

     proof;

     4.       Past and future medical and incidental expenses, according to proof;

     5.       For prejudgment interest as provided by law;

     6.       For attorneys’ fees as provided by law;

     7.       For such other and further relief as this Court deems proper.

     DATED Tuesday, August 04, 2020, at Juneau, Alaska



                                              Respectfully submitted,

                                              CHOATE LAW FIRM LLC
                                              Attorneys for Plaintiff



                                              _​s/Mark Choate​_______________

                                              MARK CHOATE #8011070
                                              424 N. Franklin Street
                                              Juneau, AK 99801
                                              Phone: (907) 586-4490
                                              Fax: (206) 424-9705
                                              EM:​lawyers@choatelawfirm.com




                                                     CHOATE LAW FIRM LLC
COMPLAINT FOR MEDICAL NEGLIGENCE
                                                     424 N. Franklin St. Juneau, Alaska 99801
Taylor vs. USA
                                                     Tel: (907) 586-4490 Fax: (888) 856-3894
Page 5 of 5
         Case 1:20-cv-00006-JMK Document 1           lawyers@choatelawfirm.com
                                                  Filed  08/04/20 Page 6 of 6
